                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

THE LAMPO GROUP, LLC D/B/A RAMSEY                     )
SOLUTIONS,                                            )
                                                      )
                Plaintiff,                            )    C.A. No. 3:18-cv-01402
                                                      )
V.                                                    )   Judge Richardson
                                                      )   Magistrate Judge Holmes
KEVIN HELMUT PAFFRATH, THE                            )
PAFFRATH ORGANIZATION, and                            )   JURY DEMAND
MEETNDONE CORPORATION,                                )
                                                      )
                Defendants.                           )



                             DECLARATION OF JACK GALLOWAY


        Jack Galloway declares and states as follows:

        1.      I am over 18 years of age, have personal knowledge of the matters stated herein

unless otherwise indicated, and am competent to give this declaration.

        2.      I am Senior Executive Vice President of B2B of Plaintiff, The Lampo Group, LLC

d/b/a Ramsey Solutions. I submit this Declaration in compliance with the Court's Order dated

November 15, 2019 (Docket No. 103).

        3.      As I understand it, the Court has required in connection with Plaintiff's request for

the entry of a protective order that Plaintiff"file a declaration of the particularized injury or injuries

(the claimed annoyance, embarrassment, oppression or undue burden or expense) that will result

from producing the requested information or testimony without a protective order."

        4.      I further understand that since Plaintiff has brought claims involving its confidential

information and trade secrets, Plaintiff has the right to petition the Court for the entry of an order




 Case 3:18-cv-01402 Document 104 Filed 11/18/19 Page 1 of 6 PageID #: 1513
requiring that a trade secret or other confidential research, development, or commercial

information not be revealed or be revealed only in a specified way.

        5.     The claims brought by Plaintiff turn in large part on Defendants' actions m

obtaining access to and participation in Plaintiffs Endorsed Local Provider program for real estate

agents ("ELP") and obtaining confidential information of Plaintiff provided in connection with the

ELP program, then making video recordings of, and publishing on Defendant Kevin Paffrath's

YouTube channel, confidential information of Plaintiff that was provided to him only in

connection with his participation in the ELP program. Paffrath has also made other videos devoted

to Plaintiff that appear intended to drive traffic to his YouTube channel, as Plaintiff has alleged in

its Amended Complaint.

       6.      I have reviewed Defendant Paffrath's First Set of Interrogatories and Requests for

Production of Documents directed to Plaintiff. These discovery requests seek production of

information that Plaintiff contends is trade secret or other confidential research, development,

and/or commercial information ("Confidential Information"). (I also gave a deposition at which

Defendants' counsel asked me many questions about Plaintiffs Confidential Information, the

transcript of which deposition Defendants then filed in this action twice (Docket Nos. 97-2, 99-

1).)

       7.      The Confidential Information of Plaintiff that Defendants seek in discovery

includes the following information concerning Plaintiffs ELP business and its operations:

identification of the identities of ELP agents in Plaintiffs ELP Program (Interrogatory Nos. 9 and

16 (which seeks "all documents, items, or things that would establish the identity of the persons

or entities other than [Paffrath] who signed up with or participated" in Plaintiffs ELP Program

"from September 1, 2015, to the present")); personnel and salary information of one of Plaintiffs




 Case 3:18-cv-01402 Document 104 Filed 11/18/19 Page 2 of 6 PageID #: 1514
employees (Interrogatory No. I 2); the "name, address, and phone number of each and every person

to whom the Plaintiff has provided" any of its confidential information (Interrogatory No. 23); "all

contracts prior to September 2018 between the Plaintiff and any ELP provider or agent" (Request

for Production No. 9); "all documents indicating the individuals who participated in the Plaintiffs

ELP Program prior to September 2018" (Request for Production No. 10) ; "all documents, items,

or things" to establish "the identity of the persons or entities" other than the Defendant who have

received Plaintiffs confidential information since "September I, 2015, to the present" (Request

for Production No. 12); "all documents containing [Plaintiffs] confidential and proprietary

information" that Defendants disclosed (Request for Production No. 14); documents that

demonstrate Plaintiffs proprietary information "derive[s] independent economic value from being

generally unknown to others" (Request for Production No. 15); and Plaintiffs financial

information (Interrogatory Nos. 3, 4, and 25 and Request for Production Nos. 3-6, 19, and 26).

       8.      The Confidential Information of Plaintiff described above is highly confidential,

commercially sensitive, and not publicly available.     This includes, but is not limited to, the

compilation of the identities of those ELP agents in the aggregate, as well as a great deal of

financial information pertaining to Plaintiffs ELP agents, their performance, and Plaintiff s

business. Plaintiffs internal documentation concerning Plaintiffs ELP program, including the

documents provided to ELP agents who participate in the ELP program, is also highly confidential,

commercially sensitive, not publicly available, and is provided to ELP agents only after they agree

to be bound by the underlying ELP agreement's confidentiality provisions. With respect to

Plaintiffs internal documentation, Plaintiff has a policy governing the use of Plaintiffs

confidential information and requires that each employee who has access to Plaintiffs confidential

information sign an agreement to keep this information confidential.




 Case 3:18-cv-01402 Document 104 Filed 11/18/19 Page 3 of 6 PageID #: 1515
        9.      In my judgment, the information described above is of interest and value to

Plaintiffs competitors, and disclosure of this information is likely to harm Plaintiff and its

business.

        10.     In light of Defendants' prior actions in disclosing Confidential Information of

Plaintiff, Plaintiff is concerned that providing this information to Defendants in discovery without

the protections afforded by an appropriate protective order will lead to Defendants' disclosure of

this information to the public, thereby harming Plaintiff.

        11.    From the perspective of Plaintiff, given Defendants' actions before and during this

case as to Plaintiffs Confidential Information and the nature and value of that information to

Plaintiff, good cause exists for the entry of a protective order to protect Plaintiff's Confidential

Information from further disclosure by Defendants beyond the terms set forth in an appropriate

protective order.

        12.    In terms of the particularized injury or injuries that will result from producing the

information (or testimony) requested by Defendants, in addition to what I have said about this

above, it seems obvious to me that since Defendants have already demonstrated a willingness to

make use of Plaintiff's Confidential Information in Paffrath's YouTube videos and Defendants

have made it clear that one of their goals is to continue to make videos about Plaintiff, there is a

substantial risk that Defendants will use Plaintiff's Confidential Information for Defendants' profit

at the expense of Plaintiff, just as Plaintiff has alleged Defendants have done to date. This injury

is the very injury for which Plaintiff seeks recovery from Defendants in this action, as noted above.

        13.    Plaintiff is available to provide further information to and answer questions from

the Court in further support of its protective order request.

       I declare under penalty of perjury that the foregoing is true and correct.




 Case 3:18-cv-01402 Document 104 Filed 11/18/19 Page 4 of 6 PageID #: 1516
    Executed on November 18, 2019.



       CY              Jck~I
                             C,___ · __J      Sr. [Vf 1328 {A-t,1p. tLc




Case 3:18-cv-01402 Document 104 Filed 11/18/19 Page 5 of 6 PageID #: 1517
                                 CERTIFICATE OF SERVICE

       I certify that on November 18, 2019, I electronically filed a true and correct copy of the
foregoing with the U.S. District Court for the Middle District of Tennessee through the Court’s
Electronic Case Filing System, which will send notice of this filing to counsel of record as follows:

                  Daniel A. Horwitz (daniel.a.horwitz@gmail.com)
                  Law Office of Daniel A. Horwitz

                  Counsel for Defendants


                                                s/ R. Brandon Bundren
                                                R. Brandon Bundren




   Case 3:18-cv-01402 Document 104 Filed 11/18/19 Page 6 of 6 PageID #: 1518
